Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 1, 2019

                                     No. 04-19-00127-CV

                                     Christopher J. GALE,
                                           Appellant

                                               v.

                 Terri Lynn GALE, Stephani A. Walsh and Sara A. Herrmann,
                                        Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-24190
                        Honorable Angelica Jimenez, Judge Presiding

                                        ORDER
        Appellant Christopher J. Gale has filed an unopposed motion to abate this appeal pending
resolution of his motion for new trial in the trial court. We GRANT the motion and abate this
appeal. We ORDER appellant, within seven (7) days of the trial court ruling on his motion for
new trial or the motion being overruled by operation of law, to notify the clerk of this court in
writing. We ORDER all appellate deadlines in this appeal suspended pending further order from
this court.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court